DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 4/8/21, are acknowledged and accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the phrase “are described” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 25 and 26 do not recite further limitations to limit the subject matter from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 17-30, 32-33, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2002/0093701).
Consider claim 17, Zhang et al. disclose (e.g. figures 6-8) a method of manufacturing a lens for use in a wearable heads-up display, the method comprising: 
providing a photopolymer film (HOE layer);
recording a hologram into the photopolymer film (see figure 8, a hologram can be recorded into the recording medium);
applying a curvature to the photopolymer film (the mold can form the holographic recording medium into flat, concave or convex curvatures);
molding a lens-forming material to produce a first portion of the lens having the photopolymer film embedded therein (the lens forming material can encapsulate the HOE, see figure 7);
providing a second portion of the lens (two mold halves are provided);
adhering a surface of the second portion of the lens and a first surface of the first portion of the lens together by a first portion of optical adhesive (the elements are adhesively joined); and
applying an eyeglass prescription curvature to the lens (the lens can be formed as a multifocal lens which includes a prescription) [0083-0090].
Consider claim 18, Zhang et al. disclose (e.g. figures 6-8) a  method of claim 17, where recording the hologram comprises: recording the hologram while the photopolymer film is planar (44, recording medium is flat) [0083-0090].
Consider claim 19, Zhang et al. disclose a, wherein the first portion of the lens comprises a front half portion of the lens and the first surface of the first portion of the lens is a concave surface, and wherein adhering the surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive includes adhering the concave surface of the first portion of the lens and the surface of the second portion of the lens together by the first portion of optical adhesive (i.e. one half of the lens mold is concave and the elements are adhesively joined together, see at least figure 7) [0083-0090].
Consider claim 20, Zhang et al. disclose a, wherein the second portion of the lens comprises a rear half portion of the lens and the surface of the second portion of the lens is a convex surface, and wherein adhering the surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive includes adhering the convex surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive (i.e. one half of the lens mold is convex and the elements are adhesively joined together) [0083-0090].
Consider claim 21, Zhang et al. disclose a, wherein the first portion of the lens comprises a front half portion of the lens and the first surface of the first portion of the lens is a convex surface, and wherein adhering the surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive includes adhering the convex surface of the first portion of the lens and the surface of the second portion of the lens together by the first portion of optical adhesive (i.e. one half of the lens mold is convex and the elements are adhesively joined together) [0083-0090].
Consider claim 22, Zhang et al. disclose a method wherein the second portion of the lens comprises a rear half portion of the lens and the surface of the second portion of the lens is a concave surface, and wherein adhering the surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive includes adhering the concave surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive (i.e. one half of the lens mold is concave and the elements are adhesively joined together) [0083-0090].
Consider claim 23, Zhang et al. disclose a method of claim 17, wherein the curvature is applied to the photopolymer film before molding the lens-forming material to produce the first portion of the lens and before adhering the surface of the second portion of the lens and the surface of the first portion of the lens together by the first portion of optical adhesive (the mold can form the recording medium into a convex or concave surface) [0087].
Consider claim 24, Zhang et al. disclose a method of claim 17, wherein providing the photopolymer film comprises: providing a photopolymer film comprising a carrier with the photopolymer film applied thereon, and wherein applying a curvature to the photopolymer film includes warming the photopolymer film to a temperature below about 80 degrees Celsius; and pressing the carrier, with the photopolymer film thereon, over a curved surface (The HOE can be thermally joined and the method comprises a UV post curing. The flat recording medium is curved via the mold to have a convex or concave curvature.  Official Notice is taken. It is known in the art that UV curing can be performed at a temperature below 80 degrees Celsius) [0084-0089].
Consider claim 25, Zhang et al. disclose a method of claim 17, further comprising: applying an eyeglass prescription to the lens (the lens mold includes a focusing element) [0087-0095].
Consider claim 26, Zhang et al. disclose a method of claim 17, further comprising: recording a hologram into the photopolymer film (a hologram can be recorded into the recording medium) [0083-0090].
Consider claim 27, Zhang et al. disclose a method of claim 17, further comprising: applying at least one coating to at least one surface, the at least one surface comprising one or more of a surface of the first portion of the lens or a surface of the second portion of the lens (an adhesive is applied and is considered to be at least one coating) [0083-0090].
Consider claim 28, Zhang et al. disclose a method of claim 17, wherein adhering the surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive includes applying a first portion of optical adhesive to at least one surface, the at least one surface comprising one or more of the first surface of the first portion of the lens or the surface of the second portion of the lens (the elements are adhesively joined together) [0083-0090].
Consider claim 29, Zhang et al. disclose a method of claim 17, wherein adhering the surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive includes pressing the first surface of the first portion of the lens and the surface of the second portion of the lens together (the elements are adhesively joined together with the two lens molds) [0083-0090].
Consider claim 30, Zhang et al. disclose a method of claim 17, wherein adhering the surface of the second portion of the lens and the first surface of the first portion of the lens together by the first portion of optical adhesive includes curing the first portion of optical adhesive (the elements are adhesively joined together) [0083-0090].
Consider claim 32, Zhang et al. disclose a method of claim 17, wherein molding a lens-forming material to produce a first portion of the lens having the photopolymer film embedded therein includes: providing a lens mold having a cavity (mold cavity is formed between the two mold halves); positioning the photopolymer film within the cavity of the lens mold (the HOE is positioned in the mold cavity); casting a lens-forming material into the cavity; and curing the lens-forming material within the cavity to form a first portion of the lens having the photopolymer film embedded therein (the HOE can be encapsulated, see figure 7), the first portion of the lens having dimensions and a geometry at least approximately equal to the cavity (the lens is approximately equal to the cavity) [0091-0098].
Consider claim 33, Zhang et al. disclose a wearable heads-up display having a lens manufactured according to the method of claim 17 (a contact lens is manufactured according to the method of claim 17) [0083-0090].
Consider claim 35, Zhang et al. disclose a method of manufacturing a lens for use in a wearable heads-up display, the method comprising:
providing a photopolymer film (photographic HOE material);
recording a hologram into the photopolymer film (see figure 8, a hologram can be recorded into the recording medium);
molding a lens-forming material to produce a first portion of the lens having the photopolymer film embedded therein (the lens forming material can encapsulate the HOE, see figure 7);
providing a second portion of the lens (two mold halves are provided);
adhering a surface of the second portion of the lens and a first surface of the first portion of the lens together by a first portion of optical adhesive (the elements are adhesively joined); and
applying an eyeglass prescription curvature to the lens (the lens can be formed as a multifocal lens which includes a prescription) [0083-0090]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2002/0093701) in view of Yeo et al. (US 2002/0001108).
Consider claim 31, Zhang et al. disclose a method of claim 17.  However, Zhang et al. do not explicitly disclose providing a third portion of the lens; and adhering a surface of the third portion of the lens and a second surface of the first portion.  Zhang et al. and Yeo et al. are related as curved lenses having a hologram.  Yeo et al. disclose (e.g. figures 1-2) disclose providing a third portion of the lens (the curved lens structure includes three separate layers); and attaching a surface of the third portion of the lens and a second surface of the first portion (the three layers are attached) [0033].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to utilize the adhesive attaching means of Zhang et al., to include the third layer, as taught by Yeo et al., in order to include a UV blocking material to protect the eyes of a user.
Allowable Subject Matter
Claims 34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ledgerton et al. (US 8,922,898) discloses a molded lens with nanofiliments.  Ledgerton further discloses a display device embedded within a contact lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872